Citation Nr: 0936565	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to 
September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in St. Louis, Missouri, which granted service connection 
for a bilateral hearing loss disability and assigned a 
noncompensable rating.


FINDING OF FACT

At worst, the Veteran's bilateral hearing loss disability is 
manifested by hearing loss corresponding to auditory acuity 
level II in the right ear and level III in the left ear, per 
Table VI of the VA schedule of ratings.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the Veteran's claim was granted, a 
disability rating and effective date assigned, in an April 
2005 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  In any event, it is noted that the 
Veteran was given proper notice in a March 2006 letter and 
was given ample opportunity to respond.  Subsequently, the 
claim was readjudicated in an August 2006 statement of the 
case (SOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Board finds the August 2004, February 2005 and July 2006 
VA audiological examination reports on file to be adequate 
for rating purposes.  These examination reports include a 
history of the Veteran's noise exposure and show that the 
Veteran's chief complaint was hearing loss.  At the August 
2004 VA examination, it was noted that the Veteran was not 
wearing hearing aids presently.  At the February 2005 
examination, the audiologist noted that the functional 
impairment of the Veteran's hearing loss was difficulty 
understanding conversations, and at the July 2006 
examination, the functional impairment was difficulty 
communicating in noisy situations.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In sum, the Board 
finds that the examination adequately addressed the 
functional effects of the Veteran's disability and that the 
RO and VA examiners have demonstrated substantial compliance 
with all applicable regulatory provisions.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2008); Martinak, 21 Vet. App. at 455 
(citing Cintron v. West, 13 Vet. App. 251, 259 (1999) (VA has 
no obligation to read a veteran's mind).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran contends that he is entitled to an initial 
compensable rating for his bilateral hearing loss disability.  
For the reasons that follow, the Board concludes that a 
compensable rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R.  § 4.85.

The Veteran was afforded VA examinations in August 2004, 
February 2005 and July 2006 to assess the current nature and 
severity of his bilateral hearing loss disability.  On the 
authorized audiological evaluation in August 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
80
90
LEFT
25
15
25
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 in the left ear.  Puretone 
averages were 49 dB in the right ear and 51 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 49 dB and a speech recognition score of 94; 
therefore the right ear receives a designation of I.  The 
left ear had a puretone average of 51 dB and a speech 
recognition score of 96; therefore the left ear also receives 
a designation of I.  The point where I and I intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which in this case does not reach a compensable 
level.  

At the February 2005 audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
75
90
LEFT
10
20
30
80
95

Speech audiometry revealed speech recognition ability of 88 
in the right ear and 92 percent in the left ear.  Puretone 
averages were 56 dB in the right ear and 56 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 56 dB and a speech recognition score of 
88; therefore the right ear receives a designation of II.  
The left ear had a puretone average of 56 dB and a speech 
recognition score of 92; therefore the left ear receives a 
designation of I.  The point where II and I intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which again does not reach a compensable level.  

	(CONTINUED ON NEXT PAGE)



At the July 2006 audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
85
95
LEFT
15
30
30
85
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  
Puretone averages were 61 dB in the right ear and 61 dB in 
the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 61 dB and a speech recognition score of 
92; therefore the right ear receives a designation of II.  
The left ear had a puretone average of 61 dB and a speech 
recognition score of 88; therefore the left ear receives a 
designation of III.  The point where II and III intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which, as before, does not reach a compensable 
level.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In 
the instant case, the Veteran's disability does not reflect 
either of the exceptional hearing loss patterns.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a 
compensable rating at any point since the effective date of 
service connection.  The noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, his request for 
a compensable evaluation is denied.  See 38 C.F.R. §§ 4.85, 
4.86, 4.87.

The Board acknowledges the Veteran's contention that he 
deserves a compensable initial rating for his bilateral 
hearing loss disability.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
has difficulty hearing.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the severity of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disability.

Furthermore, the Board has also considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  The Board, 
however, concludes that the criteria for a compensable rating 
have at no time been met.  Accordingly, staged ratings are 
inapplicable. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


